Citation Nr: 0933086	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-25 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation for a limb length discrepancy 
under 
38 U.S.C.A. § 1151.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1952 to July 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in April 2007.  The 
hearing transcript has been associated with the claims file.


FINDING OF FACT

A limb length discrepancy was not caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in the provision 
of the hip arthroplasty, and it was an event reasonably 
foreseeable.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a limb length discrepancy have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In August 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for a claim of service connection.  The 
Board notes that the letter did not provide specific notice 
on how to establish a claim of service connection under 38 
U.S.C.A. § 1151.  The Veteran was provided this notice in the 
February 2004 rating decision and the June 2004 Statement of 
the Case, however, and the claim was subsequently 
readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Moreover, the 
Board notes that the evidence indicates that the Veteran is 
fully aware of the criteria for service connection under 38 
U.S.C.A. § 1151.  The Veteran has consistently addressed all 
the reasons for denial of his claim and has made 
sophisticated and 38 U.S.C.A. § 1151-specific arguments of 
why he believes compensation is warranted, to include during 
two personal hearings.  

In May 2006, the Veteran was provided notice of the effective 
date and disability rating regulations, in accord with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this notice postdated the initial adjudication, the 
claims were subsequently readjudicated and no prejudice is 
apparent.  See Prickett, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the Veteran with 
respect to his claim for benefits, such as obtaining medical 
records, providing hearings, and obtaining specialized 
medical opinions.  Consequently, the Board finds that the 
claim is ready for adjudication.   


Service Connection

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying additional disability as caused by improper VA 
treatment.  For purposes of this section, a disability or 
death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility.  In addition, the proximate cause of the 
disability or death must be either carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002).  Thus, the veteran is required to show an 
element of fault on the part of the VA in addition to showing 
that the VA treatment resulted in additional disability.  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b)(2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1)(2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2008).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d)(1) 
(2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2)) (2008).

The Veteran seeks service connection under 38 U.S.C.A. § 1151 
for a leg length discrepancy which he contends results from a 
total hip arthroplasty.  The Veteran has consistently 
indicated that he understands that total hip arthroplasty can 
result in a limb length discrepancy; however, he believes his 
particular limb length discrepancy is abnormal and was either 
the result of VA fault or was not a reasonably foreseeable 
result of an "uncomplicated" surgery.  See, e.g., August 
2005 Substantive Appeal; October 2005 RO hearing transcript.  
In support of his claim, the Veteran has submitted Internet 
medical articles which indicate that it is "not unusual" to 
have a leg length discrepancy of up to one centimeter post-
hip replacement, that that a limb length discrepancy of less 
than 1.5 centimeters is of no biomedical significance, and 
that a discrepancy of up to 2.5 centimeters can occur in 
"unusual circumstances".  

VA medical records indicate that the Veteran developed 
traumatic arthrosis of the left hip subsequent to fracture.  
Due to the pain caused by the traumatic arthrosis, the 
Veteran chose to have a total hip arthroplasty.  The "risks 
and benefit [of the total hip arthroplasty] were then 
explained to the Veteran", without any "given or implied" 
warranties, and the Veteran indicated that he understood the 
risks and wished to proceed with the surgery.  See e.g., 
November 2002 operative report; November 8, 2002 VA treatment 
record.  The Veteran underwent the arthroplasty on November 
15, 2002.  The operative report indicates that there were no 
complications, and X-ray images taken on November 15th and 
16th indicated a satisfactory total left hip replacement 
status.  See November 2002 VA X-ray reports.  

The record is then silent as to any possible complication of 
the surgery until August 2003, when, during a follow-up 
visit, the Veteran reported having a limb length discrepancy 
which forced him to use a cane.  See August 2003 VA treatment 
record.  The record indicates that the Veteran had a limb 
length discrepancy of approximately 0.5 centimeters.  X-ray 
images showed an intact acetabular and femoral component with 
no lucency.  The Veteran was instructed to use heel lifts in 
his shoe to correct the limb length discrepancy.  

In November 2003, the claims file was provided to a VA 
physician for an opinion as to whether the left leg 
discrepancy was the proximate result of fault on VA's part or 
an event not reasonably foreseeable.  After review of the 
evidence, including the evidence of a limb discrepancy of 0.5 
centimeters, the reviewing physician opined that the leg 
length discrepancy was a reasonably foreseeable complication 
of total hip replacement and that there was "no evidence of 
fault on VA's part."  In support of this opinion, the 
examiner explained that the "length of the leg may be 
changed by total hip arthroplasty surgery" because "getting 
leg lengths exactly can be very difficult" and because 
"sometimes the leg will be deliberately lengthened in order 
to stabilize the hip or to improve muscle function."  Thus, 
"some leg length difference may be [an] unavoidable" result 
of a total hip arthroplasty  

A February 2005 VA podiatry record reports the Veteran's 
history of increasing pain in the left hip and a left limb 
length discrepancy.  X-ray images showed no radiographic 
evidence to indicate stem loosening and no significant 
radiographic change from October 2004 X-ray images.  The 
examining podiatrist noted that "eyeballing" the leg length 
suggested that the left lower extremity was approximately 3/4 
inch longer than the right lower extremity.  The examiner 
then measured from the umbilicus to the medial malleolus 
bilaterally, and the resulting measurement indicated that the 
left limb was 2 centimeters or approximately 3/4 inch longer 
than the right limb.  The examiner informed the Veteran that 
it is customary for the affected limb to be longer following 
a total hip arthroplasty, generally with a deviation of up to 
one inch.  

In January 2006, a VA examination was conducted to determine 
the measurement of the Veteran's limbs.  The record notes 
that measurements of both legs were taken with the Veteran 
standing and lying down.  The distance between the anterior 
superior iliac spine and medial malleolus of each extremity 
was measured revealing the right lower extremity was 96.5 
centimeters and the left lower extremity was 98.5 centimeters 
in both positions.  "This evaluation shows a leg length 
discrepancy of 2 centimeters between the right and left lower 
extremities."  

Due to this new evidence of a larger limb discrepancy (larger 
than supposed by the November 2003 reviewing physician), the 
Board requested opinions from a Veterans Health 
Administration (VHA) specialist as to whether the Veteran's 
limb length discrepancy was proximately caused by careless, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA in furnishing the 
surgical treatment in November 2002 or whether the limb 
length discrepancy was not a reasonably foreseeable result of 
the November 2002 surgery.  

In an August 2008 opinion, the VHA specialist explained that 
he could not use the January 2006 measurements "with any 
degree of certainly" as to "whether there is indeed a limb 
length discrepancy" because the January 2006 measurement was 
based on the distance between the anterior superior iliac 
spine and the medial malleolus of each extremity, which, in 
the VHA specialist's experience, was an "inaccurate method 
of measuring limb length discrepancies".  The VHA specialist 
explained that this method of measurement was often 
inaccurate because the measurements are subject to variation 
and position of the limb, pelvis, and soft tissue 
contractures and because precise identification of the 
anterior superior iliac spine and medial malleolus could be 
difficult.  

Moreover, the VHA specialist stated that even assuming the 
Veteran had a limb length discrepancy, he was not able to 
comment on whether there was any change in the limb length 
due to the hip arthroplasty based on the evidence of record.  
The VHA specialist explained that the only way to determine 
whether the limb length discrepancy was the result of the 
arthroplasty would be to compare the position of the lesser 
trochanter in a pre-operative radiograph of the pelvis with 
the position of the lesser trochanter in a post-operative 
radiograph of the pelvis.  The VHA specialist then added that 
if a pre-operative radiograph of the pelvis were not 
available, the next best method would be to look at a post-
operative radiograph of the entire pelvis, to compare the 
left and right hip positions after surgery.  The VHA 
specialist noted that record included a November 2002 
radiograph report of the pelvis which indicated that the 
"pelvis appear[ed] normal" and that the "prosthesis on the 
left [was] in good position" as well as a February 2004 left 
hip radiograph report which indicated that there was no 
evidence of stem loosening and there was no significant 
change compared to an October 2004 radiograph.  The VHA 
specialist noted that the radiographic reports did not 
provide any findings as to limb length change, however.  
Thus, since the radiographs were not available for his 
viewing, he was not able to comment on whether there was any 
change in limb length.  

Even assuming there was a difference in limb length as a 
result of the surgery, however, the VHA specialist stated 
that he found no evidence that the hip arthroplasty was not 
performed correctly based on review of the operative note.  
Furthermore, he stated that "some amount of limb length 
discrepancy following hip arthroplasty is a foreseeable 
event" as the "goal of hip arthroplasty is to obtain a 
well-functioning and stable joint", which sometimes requires 
that the limb "be either slightly lengthened or shortened", 
and in an April 2009 addendum, he indicated that a two 
centimeter limb discrepancy would be within the realm of a 
reasonably foreseeable limb length discrepancy.  

After review of the evidence, the Board finds that service 
connection is not warranted for a limb length discrepancy 
under 38 U.S.C.A. § 1151.  Even assuming that the hip 
arthroplasty resulted in an additional disability of a 2 
centimeter limb length discrepancy, the evidence, which 
includes a specialist's opinions, does not suggest that the 
limb length discrepancy is the result of VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault; rather, the evidence suggests that 
the hip arthroplasty was done properly.  Furthermore, the 
Board finds that the evidence does not document that the 
amount of the limb length discrepancy was an event not 
reasonably foreseeable.  The Board notes that the record 
includes evidence that hip arthroplasty "usually" results 
in a limb length discrepancy of up to one centimeter.  The 
mere fact that the Veteran's particular limb length 
discrepancy exceeds the discrepancy which "usually" results 
does not, in and of itself, mean that the limb length 
discrepancy was not reasonably foreseeable, however; a 
"usual" deviation is not the standard for a "reasonable" 
deviation.  In this case, medical practitioners have 
indicated that a deviation of 2 centimeters (which is less 
than one inch) is a "reasonable" result of a left hip 
arthroplasty.  As there is no competent medical evidence to 
the contrary (that a deviation of 2 centimeter is not 
reasonable), the Board finds that the Veteran's additional 
disability was an event reasonably foreseeable, and thus, 
that service connection is not warranted under 38 U.S.C.A. 
§ 1151.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for a 
limb length discrepancy, claimed to be caused by surgical 
treatment provided by the VA, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


